DETAILED ACTION

Claim Status
Claims 1-2, 4-5, 7-19, 21-27 is/are pending.
Claims 1-2, 4-5, 7-19, 21-27 is/are rejected.
Claims 3, 6, 20 is/are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-19, 21-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 22 are vague and indefinite because the phrase “first side of the switchable film” in subsection (a) lacks proper antecedent basis. 
	Claims 1, 22 are vague and indefinite because it is unclear whether the phrase “and in direct contact” in “the first interlayer comprises a first film laminable to a first substrate and in direct contact with a first side of the switchable film” refers to the “first film” or to the “first interlayer”.
	Claims 1, 22 are vague and indefinite because it is unclear whether the phrase “and in direct contact” in “the second interlayer comprises a second film laminable to a second substrate and in direct contact with a second side of the switchable film” refers to the “second film” or to the “second interlayer”.
 	Claims 1, 22 are vague and indefinite because the phrase “(b) a switchable film” refers to the same “switchable film” in subsection (a), or to another switchable element.
 	Claim 21 is vague and indefinite because the requirement of “a pair of PET substrates located between the first and second films” is inconsistent with the requirement in parent claim 1 of the first film and second film being “in direct contact” with the switchable film (since the pair of PET substrates is not clearly identified as being part of the switchable film)..
	Claim 21 is vague and indefinite because the requirement of the “a pair of electrical coatings located between the PET substrate” is inconsistent with the requirement in parent claim 1 of the first film and the second film being “in direct contact” with the switchable film (since the pair of electrical coatings is not clearly identified as being part of the switchable film).
	Claims 2, 4-5, 7-19, 23-27 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	All limitations in claim 13 are already present in parent claim 1.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-10, 13-19, 21-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BARTUG ET AL (US 2012/0307337).
	BARTUG ET AL ‘337 discloses a switchable glazing laminate comprising:
• a first layer of glass (12) (corresponding to the recited “first substrate”);

• a first interlayer (16) (e.g., polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); etc.) (corresponding to the recited “first film”) which extends beyond the edges of the switchable film (18);

• a switchable film (18) comprising:

• a first electrode element (corresponding to the recited “electrically conductive electrode”) with an overhanging portion which extends beyond the switchable layer, wherein the first electrode element comprises:
• a first polymer film (19a) (e.g., PET, etc.) (corresponding to the recited “PET coverlay” or “PET substrate”);
• a first electrically conductive coating (19c) (corresponding to the recited “electrically conductive electrode” or “electrical coating”);

• a first bus bar (the inverse of 19(e)) electrically connected to the overhanging portion of the first electrode element and attached to the second interlayer (20);

• a switchable layer (19) (e.g., electrochromic materials; suspended particle device (SPD) layer; polymer dispersed liquid crystal (PDLC) layer etc.) exhibiting variable light transmittance (e.g., transparency to opacity; light to dark; etc.);

• a second electrode element (corresponding to the recited “electrically conductive electrode”) with an overhanging portion which extends beyond the switchable layer, wherein the second electrode element comprises:
• a second electrically conductive coating (19d) (corresponding to the recited “electrical coating”);
• a second polymer film (19b) (e.g., PET, etc.) (corresponding to the recited “PET coverlay” or “PET substrate”);

• a second bus bar (19e) electrically connected to the overhanging portion of the second electrode element and attached to the first interlayer (16);

• a second interlayer (20) (e.g., polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); etc.) (corresponding to the recited “second film”) which extends beyond the edges of the switchable film (18);

• a second layer of glass (22) (corresponding to the recited “first substrate”).

The first interlayer (16) and the second interlayer (20) are connected by a partial layer of a spacer or a bonding interlayer material (e.g., PVB) located outside the perimeter of switchable film (18) to maintain a uniform thickness in the switchable glazing laminate.  The switchable glazing laminate is typically formed by: providing a first interlayer and a second interlayer; forming a switchable film by forming a switchable layer between a first electrode element and a second electrode element; laminating the switchable film between the first and second interlayers. (entire document, e.g., Figure 4, etc.; paragraph 0002-0005, 0020; 0022-0024, 0026-0029, 0031-0032, 0038, 0040, 0045, etc.)
 	Regarding claims 1-2, 4-5, 7, 13-15, 21-22, 24-27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a laminate assembly by inserting a switchable film between two interlayers, followed by laminating the switchable film to the two interlayers to form the switchable glazing laminates of BARTUG ET AL ‘337 in order to form durable switchable glazing laminates with variable light transmittance.
 	Regarding claims 8-10, one of ordinary skill in the art would have sealed together the portions of the first interlayer (16) and/or second interlayers (20) extending beyond the edges of switchable layer (18) (e.g., via the spacer or partial interlayer (26)) around the entire perimeter of switchable film (18) in order to provide the switchable glazing laminate of BARTUG ET AL ‘337 with protection from environmental conditions (e.g., moisture, chemical contamination, etc.). 
	Regarding claim 15, one of ordinary skill in the art would have applied known epoxy-based adhesion-promoting coatings or primers to the portions of the first interlayer (16) and/or second interlayers (20) extending beyond the edges of switchable layer (18) in the switchable glazing laminates of BARTUG ET AL ‘337 in order to enhance adhesion to: the spacer or partial interlayer (25); the bus bar (19e); and/or to other components or layers (e.g., additional edge seal film (26), etc.).
 	Regarding claims 16-17, one of ordinary skill in the art would have extended the spacer or partial interlayer (25) around the entire perimeter of switchable film (18), thereby forming a frame around switchable film (18), in order to provide the switchable glazing laminate of BARTUG ET AL ‘337 with protection from environmental conditions (e.g., moisture, chemical contamination, etc.). 
	Regarding claim 18, one of ordinary skill in the art would have incorporated known laminate features (e.g., temporary de-airing channels, etc.) in the spacer or partial interlayer (25) portion of the switchable glazing laminate of BARTUG ET AL ‘337 in order to facilitate the removal of air during the lamination process and thereby minimize the presence of air bubbles which would negatively affect the appearance of the switchable glazing laminate.
	Regarding claim 19, one of ordinary skill in the art would have utilized known frame positioning elements (e.g., tabs, etc.) in order to secure the switchable film (18) in the desired position in the switchable glazing laminate of BARTUG ET AL ‘337, and thereby prevent shifting of the switchable film (18) during manufacturing or shipping.

Claims 7-10, 16-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BARTUG ET AL (US 2012/0307337),
		as applied to claims 1, 22 above,
	and further in view of LINTHOUT ET AL (US 2016/0325529).
 	LINTHOUT ET AL ‘529 discloses that it is well known in art to incorporate a frame layer (9) which surrounds the entire perimeter of a switchable film (3) in switchable laminates in order to protect the switchable film (3) from surrounding materials and/or contaminants. The reference further discloses that switchable laminates incorporating frame layers are typically formed by: providing a frame layer (9), a first interlayer sheet (6), and a second interlayer sheet (5); assembling the first interlayer sheet (6), the frame layer (9), and the switchable film (3) and the second interlayer sheet (5) so that the switchable film (3) is positioned within the opening in the frame layer (9); laminating the assembled layers. (Figure 1-3; paragraph 0120-0129, etc.)
 	Regarding claims 7-10, 16-17 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize spacer or partial interlayer (26) to seal together the portions of the first interlayer (16) and/or second interlayers (20) extending beyond the edges of switchable layer (18) and thereby form a frame element surrounding the entirety of the switchable film (18) in the switchable glazing laminate of BARTUG ET AL ‘337 in order to protect the switchable film (18) from surrounding materials and/or contaminants and/or damaging elements (as suggested by LINTHOUT ET AL ‘529) in addition to maintaining an uniform overall thickness in the switchable laminates.
	Regarding claim 18, one of ordinary skill in the art would have incorporated known laminate features (e.g., temporary de-airing channels, etc.) in the spacer or partial interlayer (25) portion of the switchable glazing laminate of BARTUG ET AL ‘337 in order to facilitate the removal of air during the lamination process and thereby minimize the presence of air bubbles which would negatively affect the appearance of the switchable glazing laminate.
	Regarding claim 19, one of ordinary skill in the art would have utilized known frame positioning elements (e.g., tabs, etc.) in order to secure the switchable film (18) in the desired position in the switchable glazing laminate of BARTUG ET AL ‘337, and thereby prevent shifting of the switchable film (18) during manufacturing or shipping.
 	Regarding claim 23, one of ordinary skill in the art would have utilized known laminate layer assembly methods and steps (e.g., providing the individual layers; stacking and aligning the various laminate elements in the desired order on a flat surface to form a pre-laminate assembly; laminating the assembly to bond together the individual layers and thereby form a laminate; etc.) to produce switchable glazing laminates of BARTUG ET AL ‘337 containing a frame layer surrounding the switchable film (18).

Response to Arguments
Applicant’s arguments filed 01/28/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 01/28/2022.

Allowable Subject Matter
Claims 11-12 is/are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest the recited assembly comprising the recited switchable film directly contacting a first film on a first side and directly contacting a second film on a second side, wherein the first and second films extend beyond the edges of the switchable film and are bonded together in discrete (i.e., two or more separate and distinct) regions of overlapped bonded films (claim 11), wherein the discrete (i.e., two or more separate and distinct) regions of overlapped bonded films form a pouch (claim 12).
 	BARTUG ET AL (US 2012/0307337) and LINTHOUT ET AL (US 2016/0325529) fail to disclose or suggest switchable laminates with interlayers bonded together in discrete (i.e., two or more separate and distinct) regions of overlapping bonded films.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	ZHANG (US 2015/0116638) and BYKER ET AL (US 2008/0100903) and WANG ET AL (US 2012/0013969) disclose switchable laminates with perimeter or edge seals.
SLOVAK ET AL (US 2005/0227061) and MILLER ET AL (US 2019/0324178) disclose switchable laminates with frames.
 THOMPSON (US 2011/0171443) and RUKAVINA ET AL (US 2002/0118437) and SLOVAK ET AL (US 2012/0236393) and WANG ET AL (US 2011/0100709) disclose switchable laminates.
LAM ET AL (US 2014/0354940) and LAM ET AL (US 2013/0278989) disclose switchable laminates containing bus bars.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen, whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 4, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787